DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4-8 and 13-17 recite numerous variables without defining them:
(1) Claims 4 and 13 recite “m*n pixel block” and “m*n pixels” without defining the variables “m” and “n”;

(2) Claims 6-8 and 15-17 recite “N local model regions” without defining the variable “N”.  

As currently presented these undefined variables render the claims indefinite.  See also MPEP 2173.05(b)(II).


Allowable Subject Matter
Claims 1-3, 9-12 and 18 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches a dual-cell display and brightness determination (see at least Kimura USPN 2021/0027728).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “method of enhancing contrast for a dual-cell display apparatus, comprising: 
receiving, by the dual-cell display apparatus comprising a memory storing instructions and a processor in communication with the memory, an RGB value of each second pixel of a displayed image; 
determining, by the dual-cell display apparatus, a brightness value of each first pixel according to the RGB value of each second pixel, wherein the second pixel is a pixel on a second panel of the dual-cell display apparatus, the first pixel is a pixel on a first panel of the dual-cell display apparatus, and the first panel is arranged between a light emitting source and the second panel; 
determining, by the dual-cell display apparatus, a local brightness adjustment factor and a global brightness adjustment factor by performing statistics processing for local region brightness values and global image brightness values according to the brightness value of each first pixel; and 
calculating, by the dual-cell display apparatus, a brightness drive signal corresponding to the first pixel, according to the brightness value of each first pixel, the local brightness adjustment factor and the global brightness adjustment factor, wherein the brightness drive signal is configured to adjust a transmittance of a corresponding pixel of the first panel, and the global brightness adjustment factor is configured to adjust an output brightness value of a corresponding pixel of the first panel.” (see at least claim 1 – emphasis added). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Kimura (USPN 2021/0027728) and Cote et al. (USPN 2017/0092228) teach a dual-cell display with brightness determination;
Jiang et al. (USPN 2016/0170702) and Kimura et al. (USPN 2021/0035511) teach a dual-cell display; and
Yang et al. (USPN 2016/0063688) teach brightness adjustment for a backlight in an non dual-cell display.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623